Name: Council Regulation (EEC) No 3905/87 of 22 December 1987 amending Regulation (EEC) No 805/68 on the common organization of the market in beef and veal
 Type: Regulation
 Subject Matter: agricultural policy;  animal product
 Date Published: nan

 Official Journal of the European Communities No L 370 / 730 . 12 . 87 COUNCIL REGULATION (EEC) No 3905 / 87 of 22 December 1987 amending Regulation (EEC) No 805 /68 on the common organization of the market in beef and veal Whereas certain homogenized preparations of meat , meat offal or blood , preparations of animal blood , and stuffed pasta containing more than 20 % by weight of sausages and the like , meat and meat offal , including fats , are classified in subheadings of heading No 16.02 of the Common Customs Tariff at present in force , which are covered by Regulation (EEC) No 805 / 68 ; whereas in the combined nomenclature , by way of simplification , single subheadings have been established for each of the aforementioned preparations ; whereas it is desirable that the said preparations be covered by Council Regulation (EEC ) No 2759 / 75 of 29 October 1975 on the common organization of the market in pigmeat ( 6 ), as last amended by Regulation (EEC ) No 3906 / 87 ( 7 ); whereas , as a result , they should no longer be covered by Regulation (EEC ) No 805 / 68 ; Whereas numerous regulations in the beef and veal sector must be adapted in the light of the new nomenclature ; whereas , under Article 15 of Regulation (EEC ) No 2658 / 87 , the changes made may be of a technical nature only ; whereas , accordingly , a provision should be introduced whereby all other adjustments to Council or Commission regulations on the common organization of the market in beef and veal should be made in accordance with the procedure laid down in Article 27 of Regulation (EEC ) No 805 / 68 , provided that such adjustments are required solely as a result of the introduction of the harmonized systems , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament (*), Having regard to the opinion of the Economic and Social Committee ( 2 ), Whereas the Community is a Contracting Party to the International Convention on the Harmonized Commodity Description and Coding System , hereinafter referred to as the 'harmonized system', which is intended to replace the Convention of 15 December 1950 on Nomenclature for the Classification of Goods in Customs Tariffs ; Whereas Council Regulation (EEC) No 2658 / 87 ( 3 ) established , from 1 January 1988 , a combined goods nomenclature based on the harmonized system which will meet the requirements both of the Common Customs Tariff and of the external trade statistics of the Community ; Whereas , as a result , it is necessary to express the descriptions of goods and tariff heading numbers which appear in Regulation (EEC ) No 805 / 68 ( 4 ), as last amended by Regulation (EEC ) No 467 / 87 ( s ), according to the terms of the combined nomenclature based on the harmonized systems ; Whereas edible flours and meals ofmeat or meat offal may be classified , according to their essential character , in various subheadings of heading No 02.06 of the Common Customs Tariff at present in force ; whereas , in the combined nomenclature , by way of simplification , a single subheading has been established to cover all edible flours and meals of meat or meat offal ; whereas it is desirable that the said edible flours and meals of meat or meat offal be covered by Regulation (EEC ) No 805 / 68 ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC ) No 805 / 68 is hereby amended as follows : 1 . Article 1 is amended as follows : ( a ) Paragraph 1 is replaced by the following : ' 1 . The common organization of the market in beef and veal shall comprise a price and trading system and cover the following products : 0 ) Opinion delivered on 18 December 1987 ( not yet published in the Official Journal ). ( 2 ) Opinion delivered on 16 December 1987 (not yet published in the Official Journal ). ( 3 ) OJ No L 256 , 7 . 9 . 1987 , p. 1 . ( 4 ) OJ No L 148 , 28 . 6 . 1968 , p. 24 . ( 5 ) OJ No L 48 , 17 . 2 . 1987 , p. 1 . ( 6 ) OJ No L 282 , 1 . 11 . 1975 , p. 1 . ( 7 ) See page 11 of this Official Journal . No L 370 / 8 Official Journal of the European Communities 30 . 12 . 87 CN code Description of goods ( a ) 0102 90 10 to 0102 90 37 0201 0202 0206 10 95 0206 29 91 0210 20 0210 90 41 0210 90 90 1602 50 10 1602 90 61 b ) 0102 10 00 0206 10 91 0206 10 99 0206 21 00 0206 22 90 0206 29 99 0210 90 49 1502 00 91 1602 50 90 1602 90 69 Live animals of the domestic bovine species , other than pure-bred breeding animals Meat of bovine animals , fresh or chilled Meat of bovine animals , frozen Thick skirt and thin skirt , fresh or chilled Thick skirt and thin skirt , frozen Meat of bovine animals , salted , in brine , dried or smoked Thick skirt and thin skirt , salted , in brine, dried or smoked Edible flours and meals of meat or meat offal Other prepared or preserved meat or meat offal of bovine animals , uncooked ; mixtures of cooked meat or offal and uncooked meat or offal Other prepared or preserved meat containing bovine meat or offal , uncooked ; mixtures of cooked meat or offal and uncooked meat or offal Live bovine pure-bred breeding animals Edible offal of bovine animals excluding thick skirt and thin skirt , fresh or chilled , other than for the manufacture of pharmaceutical products Edible offal of bovine animals excluding thick skirt and thin skirt , frozen , other than for the manufacture of pharmaceutical products Edible meat offal of bovine animals , salted , in brine , dried or smoked , other than thick skirt or thin skirt Fats of bovine animals , raw or rendered , whether or not pressed or solvent-extracted Other prepared or preserved meat or meat offal , of bovine animals , other than uncooked meat or meat offal and mixtures of cooked meat or offal and uncooked meat or offal Other prepared or preserved meat containing bovine meat or offal , other than uncooked , and mixtures of cooked meat or offal and uncooked meat or offal' Section ( a ) of the Annex , under subheadings 0201 10 und 0201 20 11 to 0201 20 59 .' ( b ) paragraph 2 ( a ) is replaced by the following : '( a ) "bovine animals" means : live animals of the domestic bovine species other than pure-bred breeding animals falling within subheadings 0102 90 10 to 0102 90 37 of the combined nomenclature ;'. 2 . The first subparagraph of Article 6 (1 ) is replaced by the following : 'The intervention agencies designated by the Member States shall buy in fresh or chilled meat referred to in 3 . Article 6a ( 2 ) is replaced by the following : '2 . Buying in by the intervention agencies in one or more Member States or in a region of a Member State in respect of one or more qualities or groups of qualities to be determined of fresh or chilled meat falling within subheadings 0201 10 and 0201 20 11 to 0201 20 59 shall be decided on by the Commission where , for the qualities or groups of qualities in question , the following two conditions are met simultaneously : Official Journal of the European Communities No L 370 / 930 . 12 . 87  the average Community market price recorded on the basis of the Community grid for the classification of beef carcases is less than 91 % of the intervention price ,  the average market price recorded on the basis of the said grid in the Member State or States or the region of a Member State is less than 87 % of the intervention price .' paragraph 2 , multiplied by a flat-rate coefficient fixed for each of the products in question .' 6 . In Article 14(1 ), the introductory words are replaced by the following : '1 . Frozen meat intended for processing and listed in Section (b ) of the Annex under subheadings 0202 20 30 , 0202 30 and thick skirt and thin skirt of subheading 0206 29 91 shall qualifiy , under the conditions laid down in this Article :' 7 . The first and second indents of Article 16(2 ) are replaced by the following : '  products falling within heading No 0201 and subheading 0206 10 95 originating in and coming from non-member countries which , by reason of the length of the sea voyage involved , comply with an agreement concluded with the Community in this matter which provides for adequate safeguards ,  products falling within heading No 0202 and subheading 0206 29 91 originating in and coming from non-member countries which comply with an agreement concluded with the Community in this matter which provides for adequate safeguards .' 8 . The Annex is replaced by the Annex to this Regulation . 4 . The second subparagraph of Article 10 (2 ) is replaced by the following : 'The free-at-Community-frontier offer price shall be established by reference to the most representative purchasing possibilities , as regards quality and quantity , recorded over a period to be fixed preceding the determining of the basic levy , for bovine animals and for fresh and chilled meat of the types set out in subheadings 0201 10 and 0201 20 1 1 to 0201 20 59 of Section ( a ) of the Annex , taking into account inter alia -. ( a ) the supply and demand situation ; ( b ) the world market prices for frozen meat of a category which is competitive with fresh or chilled meat ; ( c ) past experience .' 5 . Article 11 is amended as follows : ( a ) In paragraph 2 , the introductory words are replaced by the following : '2 . The levy shall be determined for frozen meat of the types set out in subheadings 0202 10 00 and 0202 20 10 of Section (b ) of the Annex , by reference to the difference between :' ( b ) Paragraph 4 is replaced by the following : '4 . For frozen meat of the types set out in subheadings 0202 20 30 , 0202 20 50 , 0202 20 90 , 0202 30 and for thick skirt and thin skirt of subheading 0206 29 91 of Section (b ) of the Annex , the basic levy shall be equal to the basic levy determined for the product referred to in Article 2 The Commission , in accordance with the procedure provided for in Article 27 of Regulation (EEC ) No 805 / 68 , shall make the necessary adaptations to Council or Commission acts concerning the common organization of the markets in beef and veal which result from the application of Article 1 . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . Article 1 shall apply with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1987 . For the Council The President N. WILHJELM No L 370 / 10 Official Journal of the European Communities 30 . 12 . 87 ANNEX 'ANNEX CN code Description of goods Section (a) 0201 0201 10 0201 20 0201 20 11 0201 20 19 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 ex 0206 10 0206 10 95 Meat of bovine animals , fresh or chilled :  Carcases and half-carcases  Other cuts , with bone in :   "Compensated" quarters   Unseparated or separated forequarters   Unseparated or separated hindquarters  - Other  Boneless Edible offal of bovine animals , fresh or chilled :   Other :    Thick skirt and thin skirt Section (b) 0202 : 0202 10 00 0202 20 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 ex 0206 29 0206 29 91 Meat of bovine animals , frozen :  Carcases and half-carcases  Other cuts , with bone in :   "Compensated" quarters   Unseparated or separated forequarters   Unseparated or separated hindquarters  - Other  Boneless Other edible offal of bovine animals , frozen :     Thick skirt and thin skirt Section (c) 0210 0210 20 0210 20 10 0210 20 90 ex 0210 90 0210 90 41 0210 90 90 Meat and edible meat offal , salted , in brine , dried or smoked ; edible flours and meals of meat or meat offal :  Meat of bovine animals :   With bone in   Boneless  Other , including edible flours and meals of meat or meat offal : Offal :    Of bovine animals :     Thick skirt and thin skirt   Edible flours and meals of meat or meat offal Section (d) ex 1602 50 1602 50 10 ex 1602 90 1602 90 61 Other prepared or preserved meat or meat offal of bovine animals :   uncooked ; mixtures of cooked meat or offal and uncooked meat or offal  Other , including preparations of blood of any animal  - Other :    Other :  - - - Other :      Containing bovine meat or offal :       Uncooked ; mixtures of cooked meat or offal and uncooked meat or offal'